 




EXHIBIT 10.1








































LOAN AGREEMENT

BY AND BETWEEN

PDEX FRANKLIN LLC

AND

MINNESOTA BANK & TRUST

NOVEMBER 6, 2020
































--------------------------------------------------------------------------------

 







TABLE OF CONTENTS




 

 

Page

 

 

 

Article I DEFINITIONS

1

Article II LOAN

7

II.1

Principal

7

II.2

Interest

8

II.3

Prepayment

8

II.4

Payments.

8

II.5

Origination Fee

9

II.6

Changes in Capital Adequacy Regulations.

9

II.7

Authorized Persons

10

II.8

Use of Proceeds.

10

Article III CONDITIONS OF BORROWING

10

III.1

Pre-Closing Requirements.

11

III.2

Loan Documents; etc

12

III.3

Flood Zone

13

III.4

Title Insurance

13

III.5

Opinion of Borrower’s Counsel

13

III.6

Appraisal

13

Article IV ADVANCE OF LOAN PROCEEDS

13

IV.1

General

13

IV.2

Inspections

14

IV.3

Lender’s Responsibility

14

IV.4

Requirements for Each Advance

 

Article V REPRESENTATIONS AND WARRANTIES OF BORROWER

15

V.1

Legal Status of Loan Parties.

15

V.2

Authority

16

V.3

Legal and Valid Obligations.

16

V.4

Title

16

V.5

No Breach of Applicable Agreements or Laws.

16

V.6

No Litigation or Defaults

16

V.7

Payment of Taxes.

17

V.8

Financial and Other Information.

17

V.9

No Defaults under Loan Documents or Other Agreements.

17

V.10

Boundary Lines; Conformance with Governmental Requirements and Restrictions

17

V.11

Utilities

18

V.12

Accuracy of Information.

18

V.13

ERISA Compliance

18

V.14

Compliance

18

V.15

Consents.

18

V.16

Environmental Laws

19

V.17

Solvency

19





i




--------------------------------------------------------------------------------

 







V.18

Borrower’s Property

19

V.19

No Off-Site Improvements

19

V.20

Agreements.

20

V.21

Subsidiaries.

20

V.22

Anti-Terrorism Regulations.

20

V.23

Miscellaneous.

20

Article VI COVENANTS OF BORROWER

21

VI.1

Balancing the Loan.

21

VI.2

Paying Costs of the Project and the Loan.

21

VI.3

Using Loan Proceeds.

22

VI.4

Keeping of Records.

22

VI.5

Providing Financial Information.

22

VI.6

Leases.

23

VI.7

Maintaining Insurance Coverage

23

VI.8

Transferring, Conveying or Encumbering the Project

23

VI.9

Complying with the Loan Documents and Other Documents.

23

VI.10

Agreements with Affiliates.

23

VI.11

Appraisals.

24

VI.12

Other Indebtedness

24

VI.13

Miscellaneous.

24

VI.14

Other Agreements.

25

VI.15

ERISA Plan.

25

VI.16

Operating Accounts.

25

VI.17

Compliance with Applicable Laws.

25

VI.18

Notice

25

VI.19

Contingent Liabilities.

26

VI.20

Escrow Assignment

26

VI.21

Leases.

26

VI.22

Approval of Plat

26

VI.23

Single Purpose Entity

26

VI.24

Permits and Licenses.

26

VI.25

Merger and Consolidation.

26

VI.26

Environmental

27

VI.27

Distributions

27

VI.28

Development Agreement(s); etc

27

VI.29

USA Patriot Act

27

Article VII EVENTS OF DEFAULT

27

VII.1

Events of Default

27

VII.2

Rights and Remedies.

30

Article VIII MISCELLANEOUS

31

VIII.1

Binding Effect; Waivers; Cumulative Rights and Remedies.

31

VIII.2

Survival.

31

VIII.3

Governing Law; Waiver of Jury Trial; Jurisdiction

31

VIII.4

Counterparts

32

VIII.5

Notices.

33

VIII.6

No Third Party Reliance

33








ii




--------------------------------------------------------------------------------

 







VIII.7

Sale of Loan or Participations.

33

VIII.8

Time of the Essence

34

VIII.9

Further Assurances.

34

VIII.10

USA Patriot Act Notice, Compliance

34

VIII.11

Entire Agreement; No Oral Modifications.

34

VIII.12

Captions.

35

VIII.13

Joint and Several Liability

35

VIII.14

Borrower-Lender Relationship.

35

VIII.15

Document Imaging, Electronic Transactions and the UETA

35

















iii




--------------------------------------------------------------------------------

 




Exhibits and Schedules







Exhibit A

Legal Description and Permitted Encumbrances

Exhibit B

Buildings and Improvements

Exhibit C

Authorized Persons

Schedule of Permits











iv




--------------------------------------------------------------------------------

 







LOAN AGREEMENT










THIS LOAN AGREEMENT (this “Agreement”) is made and entered into as of November
6, 2020, by and between PDEX Franklin LLC, a California limited liability
company (together with its permitted successors and assigns, the “Borrower”),
and Minnesota Bank & Trust, Minnesota state banking corporation (together with
its successors and assigns, the “Lender”).




RECITALS




WITNESSETH THAT, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:




ARTICLE I

DEFINITIONS




For purposes of this Agreement, except as otherwise provided herein or unless
the context hereof clearly requires otherwise, the following terms shall have
the following respective meanings:




Advance: Any portion of the Loan advanced by Lender to or for the benefit of
Borrower in accordance with this Agreement.




Affiliate: Any Person directly or indirectly controlled by or under common
control with Borrower, including, without limitation, any entity having
indebtedness now or hereafter owed to Lender or any affiliate of Lender which is
guaranteed by Borrower.




Agreement: This Loan Agreement, including, without limitation, all amendments
and modifications hereof and supplements hereto executed by Borrower and Lender.




Anti-Corruption Laws: All laws, rules, and regulations of any jurisdiction
applicable to Borrower or its subsidiaries (if any) from time to time concerning
or relating to bribery or corruption.




Appraisal: An appraisal addressed to Lender and prepared by an appraiser
acceptable to Lender, which appraisal shall be in substantial conformance with
the regulations promulgated by the appropriate federal regulatory agency
pursuant to Section 1110 of the Financial Institutions Reform, Recovery and
Enforcement Act of 1989 (12 U.S.C. §3339), as amended, and the regulations
thereunder, and which appraisal shall have been reviewed and approved by
Lender’s internal appraisal review group.




Assignment of Leases and Rents: The Assignment of Leases and Rents of even date
herewith, executed by Borrower in favor of Lender, including, without
limitation, all amendments and modifications thereof and supplements thereto
executed by Borrower and Lender.







1











--------------------------------------------------------------------------------

 







Borrower:  As defined in the preamble to this Agreement.




Borrower’s Equity: The minimum sum to be invested on or before the Closing Date
of this Agreement in order to pay a portion of the purchase price of the
Project, as set forth in the closing statement approved by Lender.




Business Day: Any day other than a Saturday, a Sunday, or a legal holiday on
which Lender is not open for business in Minneapolis, Minnesota.




City: Tustin, California.




Closing Date: The date on which this Agreement shall close and Lender shall
direct the Title Company to record the Deed of Trust and the Assignment of
Leases and Rents and issue Lender’s Title Policy.




Code: The Internal Revenue Code of 1986, as amended.




Consultants: Third party experts retained by Lender to assist it in connection
with due diligence, closing, disbursing or administering the Loan.




Contractor: Any Person which has a contract or subcontract under which payment
may be required for any work done, material supplied or services furnished in
connection with acquiring, constructing, financing, marketing, equipping and/or
developing any portion of the Project.




Deed of Trust: The Deed of Trust With Assignment of Leases and Rents, Security
Agreement and Fixture Filing of even date herewith, covering the Project,
executed by Borrower in favor of Lender to secure the Loan, including, without
limitation, all amendments and modifications thereof and supplements thereto
executed by Borrower and Lender.




Default: Any event which with the passage of time or the giving of notice or
both would mature into an Event of Default.




Default Rate: The Default Rate of interest payable under the Note, as that term
is defined in the Note.




Environmental Audit: A written environmental review, audit, assessment or report
prepared in accordance with ASTM Standard E-1527-13 or the most current version
thereof, addressed to Lender, and accompanied by a reliance letter in form and
substance acceptable to Lender from the consultant setting forth the results of
an environmental investigation of the Project, including, without limitation, an
historical investigation of the uses and ownership of the Land, searches of
available records and contacts with appropriate governmental agencies and any
tests which may be requested by Lender, prepared by a competent environmental
engineer or consultant who is acceptable to Lender and is licensed, bonded and
insured in accordance with all applicable statutes and all supplements, updates,
re-certifications and/or reliance letters relating thereto and evidence of such
consultant’s insurance.





2




--------------------------------------------------------------------------------

 







Equipment: All fixtures, equipment and personal property owned or leased by
Borrower and located or to be located in or on, and used in connection with the
management, maintenance or operation of, the Land and the Improvements.




ERISA: The Employee Retirement Income Security Act of 1974, as the same may from
time to time be amended, and the rules and regulations promulgated thereunder by
any governmental agency or authority, as from time to time in effect.




ERISA Affiliate: Any trade or business (whether or not incorporated) which is a
member of a group of which Borrower is a member and which is under common
control within the meaning of Section 414 of the Code, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.




ERISA Event: (a) a Reportable Event described in Section 4043 of ERISA and the
regulations issued thereunder (other than a Reportable Event not subject to the
provision for 30-day notice to the PBGC under such regulations); (b) the
withdrawal of Borrower or any ERISA Affiliate from an ERISA Plan during a plan
year in which it was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA; (c) the filing of a notice of intent to terminate an ERISA Plan or the
treatment of an ERISA Plan amendment as a termination under Section 4041 of
ERISA; (d) the institution of proceedings to terminate an ERISA Plan by the PBGC
under Section 4042 of ERISA; or (e) any other event or condition that might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any ERISA Plan.




ERISA Plan: Each employee benefit plan covered by Title IV of ERISA, whether now
in existence or hereafter instituted, of Borrower or any ERISA Affiliate.




Event of Default:  An Event of Default specified in Section VII.




Fair Market Value: The price a willing buyer would pay a willing seller for the
Project (neither being under any compulsion to buy or sell).




Fiscal Year: The period from July 1 of any calendar year through June 30 of the
following calendar year.




GAAP: Accounting principles generally accepted in the United States of America
consistently applied and maintained throughout the period indicated.




Governmental Requirements: All laws, statutes, codes, ordinances, and
governmental rules, regulations and requirements applicable to Borrower, Lender
or the Project,  including without limitation the requirements of the Americans
with Disabilities Act of 1990 and the Fair Housing Act, each as amended, and all
regulations thereunder, the requirements of any development agreement or other
agreement with any governmental authority and all Permits for the Project.





3




--------------------------------------------------------------------------------

 




Guarantor: Pro-Dex.




Guaranty: The Guaranty of even date hereof, executed by the Guarantor in favor
of Lender, including, without limitation, all amendments and modifications
thereof and supplements thereto.




Hazardous Substance: Any substance, material or constituent defined in or
governed by any Environmental Law as a dangerous, toxic or hazardous pollutant,
contaminant, chemical waste, material or substance, including, without
limitation, urea formaldehyde, polychlorinated biphenyls, dioxin, radon, mold,
lead, lead based paint, asbestos, asbestos containing materials, nuclear fuel or
waste, radioactive materials, explosives, carcinogens and petroleum products,
(including, without limitation, crude oil or any fraction thereof), methane gas,
natural gas, natural gas liquids, gasoline and synthetic gas, or any other
waste, material, substance, pollutant or contaminant which would subject
Borrower or any Subsidiary to any damages, penalties or liabilities under any
applicable Environmental Law.




Improvements: The buildings and improvements described on Exhibit B attached
hereto and hereby made a part hereof which are to be placed or constructed upon
the Land.




Indemnity: The Unsecured Environmental and ADA Indemnity of even date herewith
executed by Borrower in favor of Lender, including, without limitation, all
amendments and modifications thereof and supplements thereto executed by
Borrower and Lender.




Judicial Reference Agreement: The California Judicial Reference Agreement of
even date herewith executed by the Borrower, the Guarantor and the Lender.




Land: The land legally described on Exhibit A attached hereto and hereby made a
part hereof, containing approximately 1.211 acres, together with all additions
thereto and substitutions therefor agreed to by Borrower and Lender.




Lease: Any lease, ground lease, license or other agreement relating to the
occupancy of any portion of the Project executed by a Tenant and Borrower and
all amendments and modifications thereto approved by Lender.




Lender:  As defined in the preamble to this Agreement.




Loan: The loan of the proceeds of the Note by Lender to Borrower pursuant to the
terms of this Agreement to pay a portion of the costs of acquiring the Project
in the original principal amount of Five Million Two Hundred Seven Thousand Four
Hundred Seventy Two and No/100ths Dollars ($5,207,472.00).




Loan Documents: The documents which now or hereafter evidence and/or secure the
Loan, including, without limitation, the documents described in Section III.2,
any letter of credit application or reimbursement agreement, and including all
amendments and modifications thereof and supplements thereto executed by
Borrower and Lender (and/or any other parties thereto).





4




--------------------------------------------------------------------------------

 




Loan Party(ies): Individually or collectively, as the case may be, the Borrower
and the Guarantor.




Maturity Date: The earlier of (a) November 1, 2030, or (b) the date on which the
Loan has been deemed due and payable under Section VII.2 upon the occurrence of
an Event of Default.




Note: The Term Note, of even date herewith, executed and delivered by Borrower
to Lender in the original principal amount of Five Million Two Hundred Seven
Thousand Four Hundred Seventy Two and No/100ths Dollars ($5,207,472.00), to
evidence the Loan, including, without limitation, all amendments, modifications
thereof and supplements thereto executed by Borrower and Lender and any
replacement notes executed by Borrower from time to time.




“NOI”: For any period of computation, the residual income produced from rentals
after deducting operating expenses, but before deducting income taxes and
interest expense. NOI shall be determined before the addition or subtraction for
any extraordinary items, depreciation expense, and amortization expense. For
elimination of doubt, NOI is an income calculation so changes to capital
accounts through distributions, dividends, and draws are also not included in
the computation of NOI.




Operating Budget: A detailed listing of all anticipated annual income and
expenses from and for managing, maintaining and operating the Project for its
first full or partial Fiscal Year and for each succeeding Fiscal Year of
operation, prepared by Borrower and in form and substance acceptable to Lender.




OFAC: Shall mean the U.S. Department of Treasury’s Office of Foreign Assets
Control and any successor thereto.




Operating Statement: A current, detailed statement of income and expenses from
and for managing, maintaining and operating the Project, in form and substance
acceptable to Lender, certified as true, correct and complete by an officer or
manager of Borrower, and expressly showing all variations from the Operating
Budget for the period covered thereby.




PBGC: The Pension Benefit Guaranty Corporation or any successor board,
authority, agency, officer or official of the United States administering the
principal functions assigned on the date hereof to the Pension Benefit Guaranty
Corporation under ERISA.




Permitted Encumbrances: The liens, charges and encumbrances on title to the
Project listed on Exhibit A hereto, if any.




Pro-Dex: Pro-Dex, Inc., a Colorado corporation.




Pro-Dex Credit Agreement: That certain Amended and Restated Credit Agreement
dated on or about the date hereof by and between Pro-Dex and the Lender, as the
same may be amended, modified, restated or replaced from time to time.





5




--------------------------------------------------------------------------------

 




Pro-Dex Lease: That certain Standard Industrial/Commercial Single-Tenant Lease –
Net, dated November 6, 2020, by and between the Borrower and Pro-Dex, pursuant
to which the Pro- Dex leases the entirety of the Project from the Borrower.




Project: The Land, the Improvements and the Equipment.




Purchase Agreement: That certain Standard Offer, Agreement and Escrow
Instructions for Purchase of Real Estate dated September 1, 2020, by and between
the Borrower and 14401 Franklin, LLC, a California limited liability company
(“Seller”).




Reportable Event: Shall have the meaning given to that term in Title IV of ERISA
other than a Reportable Event not subject to the provision for 30-day notice to
the PBGC under its regulations.




Sanctioned Country: Shall mean at any time, any country or territory which is
itself the subject or target of any comprehensive Sanctions.




Sanctioned Person: Shall mean at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person or group operating, organized or resident in
a Sanctioned Country, (c) any agency, political subdivision or instrumentality
of the government of a Sanctioned Country, or (d) any Person 50% or more owned,
directly or indirectly, by any of the above.




Sanctions: Shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.




Schedule of Permits: A schedule of all necessary Permits which must be obtained
in order to occupy and operate the Project.




Subsidiary: Any corporation or other entity of which more than 50% of the
outstanding capital stock or interests having ordinary voting power to elect a
majority of the board of directors or the board of governors or otherwise to
control the activities of such entity (irrespective of whether or not at the
time other class or classes of the equity of such entity shall or might have
voting power upon the occurrence of any contingency) is at the time directly or
indirectly owned by Borrower, or by one or more other Subsidiaries.




Tenant: Individually, each tenant under an executed Lease as to all or any
portion of the Project and collectively, all such tenants.




Title Company: Fidelity National Title Company.






Title Policy:

A loan policy (or marked-up commitment) of title insurance in favor of Lender
issued by the Title Company, in form and substance satisfactory to Lender.





6




--------------------------------------------------------------------------------

 




Transfer: Any sale, grant, pledge, assignment, mortgage, encumbrance, security
interest, consensual lien, hypothecation, lease (other than bona fide third
party leases for actual occupancy of  a  portion  of  the  Premises  by  an
 unrelated,  unaffiliated  Tenant),  transfer  or  divesture  or otherwise of or
any interest in (i) any portion of the Premises, (ii) Borrower, (iii) any
underlying ownership interest in Borrower, or (iv) any entity controlling,
managing or in control of Borrower.




Other terms are defined in other parts of this Agreement. Unless otherwise
indicated, all accounting terms, ratios and measurements shall be interpreted or
determined in accordance with GAAP in effect from time to time, applied on a
basis consistent with the most recent financial statements delivered to Lender
pursuant to Section V.8. The words “hereof,” “herein” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. References to
Sections, Articles, Schedules and like references are to this Agreement unless
otherwise expressly provided. The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” Unless the
context in which used herein otherwise clearly requires, “or” has the inclusive
meaning represented by the phrase “and/or”, and the singular includes the plural
and the plural includes the singular.




ARTICLE II

LOAN




II.1

Principal.




Subject to the terms and conditions hereof and provided that no Default or Event
of Default exists, Lender agrees to lend to Borrower, and Borrower agrees to
borrow from Lender, the proceeds of the Loan from time to time in accordance
with the terms hereof until the Maturity Date for the purpose of acquiring the
Project pursuant to the terms of the Purchase Agreement. Notwithstanding the
expressed principal amount of the Note, Borrower shall not be obligated to repay
more than the unpaid balance of Advances made to or for the benefit of Borrower
by Lender pursuant hereto and to the other Loan Documents (including, without
limitation, amounts advanced by Lender pursuant to this Agreement or the Deed of
Trust or similar provisions which permit Lender to advance Loan proceeds to
reimburse Lender for interest, expenses or other amounts used to complete the
tenant improvements or protect the interests or liens of Lender pursuant to the
Loan Documents), together with interest thereon at the rate or rates specified
herein and in the Note, computed on each Advance from the date it is made by
Lender. All Advances made by Lender shall be evidenced by the Note. The Note
shall mature and be payable on the Maturity Date. Lender shall enter in its
records the amount of each Advance, the rate of interest borne on such Advance
and the payments of the principal balance received by Lender, and, as between
Lender and Borrower, such records shall be conclusive evidence of the subject
matter thereof, absent manifest error.




All monies advanced by Lender (including amounts payable to Lender and advanced
by Lender to itself pursuant to the terms hereof) shall constitute loans made to
Borrower under this Agreement, evidenced by the Note, and interest shall be
computed thereon, as prescribed by this Agreement and the Note, from the date
Lender’s loan account is charged with the amount of the Advance. Borrower hereby
irrevocably authorizes Lender to make or cause to be made, at or about the time
each Advance is made by Lender, an appropriate notation on Lender’s records of





7




--------------------------------------------------------------------------------

 




the principal amount of such Advance and Lender shall make or cause to be made,
on or about the time a payment of any principal of the Note is received, an
appropriate notation of such payment on its records. The aggregate amount of all
unpaid Advances set forth on the records of Lender shall be rebuttable
presumptive evidence of the principal amount owing and unpaid on the Note.




The principal balance of the Loan shall be paid as provided in the Note.




Borrower hereby authorizes Lender, at the discretion of Lender, to make an
Advance in order to pay, on behalf of Borrower, any amount due and unpaid on the
Note or pursuant to any of the other Loan Documents without further action on
the part of Borrower and regardless of whether Borrower is able to comply with
the terms, conditions and covenants of this Agreement at the time of such
Advance. Lender agrees that, as promptly as is reasonably possible after the
exercise of Lender’s right to make any such Advance (other than an Advance made
to pay interest due on the Note), it shall notify Borrower of its exercise of
its right to make such Advance; provided, however, that the failure of Lender to
provide such notice shall not affect the validity of the exercise of Lender’s
right to make such Advance.




II.2

Interest.




Borrower shall pay to Lender interest on the outstanding principal balance of
the Note at the rates and times provided in the Note, subject to the elections
available to Borrower in the Note. The Note also provides for interest at the
Default Rate after the Maturity Date or the occurrence of an Event of Default
and for a late payment charge.




II.3

Prepayment.




The outstanding principal balance of the Note and accrued interest thereon may
be prepaid as provided in the Note. This is not a revolving credit loan. Lender
shall not be obligated hereunder or under any of the other Loan Documents to
re-advance to Borrower any sums prepaid by Borrower whether paid or prepaid
voluntarily or involuntarily.




II.4

Payments.




All payments and prepayments of principal of, and interest on, the Note and all
fees, expenses and other obligations under the Loan Documents payable to Lender
shall be made without setoff or counterclaim in immediately available funds not
later than 12:00 noon (Minneapolis time) on the dates each such payment is due
to Lender at its office in Edina, Minnesota. Funds received on any day after
4:00 p.m. (Minneapolis time) on any Business Day shall be deemed to have been
received on the next Business Day. Whenever any payment to be made hereunder or
on the Note shall be stated to be due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day.




Unless any Event of Default shall be continuing when any such payment is
received by Lender (in which event Lender may apply such payment in any order it
deems appropriate in its sole discretion), and except as otherwise provided
herein or in the Note, all payments received by Lender for application to the
principal, interest, fees, costs and expenses due to Lender shall be applied in
the following order:





8




--------------------------------------------------------------------------------

 









(a)

First,  to  any  costs  and  expenses  to  which  Lender  may  be  entitled
hereunder or under the Note;




(b)

Second, to any fees due to Lender hereunder;




(c)

Third, to any unpaid interest then due to Lender hereunder or under the Note;
and




(d)

Fourth, to the unpaid principal balance of the Note.




Borrower irrevocably waives the right to direct the application of any and all
payments received at any time by Lender, from or on behalf of Borrower and
specifically waives the provisions of California Civil Code Sections 1479 and
2822 or similar provisions under any other applicable law giving Borrower the
right to designate the application of payments. All amounts received by Lender,
for application to Borrower's obligations shall be applied by Lender in the
following order of priority: (a) to the payment of any fees then due and
payable, (b) to the payment of all other amounts not otherwise referred to in
this Section II.4, then due and payable hereunder or under the other Loan
Documents and the Indemnity (including any costs and expenses incurred by Lender
as a result of a Default or an Event of Default), (c) to the payment of interest
then due and payable on the Loan, and (d) to the payment of principal then due
and payable on the Loan. Notwithstanding the foregoing, Borrower irrevocably
agrees that, after the occurrence, and during the continuance, of an Event of
Default, Lender shall have the continuing exclusive right to determine the order
and method of the application of payments against the then due and payable
obligations of Borrower in Lender's sole discretion and to revise such
application prospectively or retroactively in Lender’s sole discretion.




II.5

Origination Fee.




In addition to the interest and other consideration to Lender herein, Borrower
agrees to pay to Lender a non-refundable Origination Fee of $26,037 in cash on
the date hereof, in consideration of the agreements of Lender herein.




II.6

Changes in Capital Adequacy Regulations.




If Lender determines the amount of capital required or expected to be maintained
by Lender or any corporation controlling Lender is increased as a result of a
Change (as hereinafter defined), then, within 30 days of demand by Lender,
Borrower shall pay Lender the amount necessary to compensate for any shortfall
in the rate of return on the portion of such increased capital which Lender
determines is attributable to this Agreement or the other Loan Documents (after
taking into account Lender’s policies as to capital adequacy). Notwithstanding
the foregoing, for purposes of this Agreement, all requests, rules, guidelines
or directives in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act shall be deemed to be a Change regardless of the date enacted,
adopted or issued and all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority) or
the United States financial regulatory authorities shall be deemed to be a
Change





9




--------------------------------------------------------------------------------

 




regardless of the date adopted, issued, promulgated or implemented. As used in
this Section II.6: “Change” means (i) any change after the date of this
Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of or change
in any other law, governmental or quasi- governmental rule, regulation, policy,
guideline, interpretation or directive (whether or  not having the force of law)
or in the interpretation, promulgation, implementation or administration thereof
after the date of this Agreement which affects the amount of capital required or
expected to be maintained by Lender or any corporation controlling Lender; and
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.
Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that Borrower shall not be required to compensate Lender
pursuant to this Section for any increased costs incurred or reductions suffered
more than nine (9) months prior to the date that Lender notifies Borrower of the
Change giving rise to such increased costs or reductions, and of Lender’s
intention to claim compensation therefor (except that, if the Change giving rise
to such increased costs or reductions is retroactive, then the nine (9) month
period referred to above shall be extended to include the period of retroactive
effect thereof).




II.7

Authorized Persons.




Lender is hereby authorized to rely upon the continuing authority of any
Authorized Person to bind Borrower with respect to all matters pertaining to
establishment of the Loan and the Loan Documents including, without limitation,
requests for Advances and the execution and delivery of Draw Requests.
“Authorized Person” means any Person presently listed on Exhibit C; provided,
that Borrower may from time to time add persons to or remove persons from such
list effective upon written notice from the Borrower to Lender. Borrower shall
be obligated to repay all Advances and perform all of its obligations hereunder
notwithstanding the fact that the Authorized Person requesting the same was not
in fact authorized by Borrower so to do.




II.8

Use of Proceeds.




Borrower shall not request any Advance and Borrower shall not use, and shall
ensure that its Affiliates and its or their respective directors, officers,
employees and agents shall not use, any portion of the Loan proceeds (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transactions of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.







ARTICLE III

CONDITIONS OF BORROWING








10




--------------------------------------------------------------------------------

 




Lender shall not be required to make any Advance hereunder until the pre-closing
requirements, conditions and other requirements set forth below have been
completed and fulfilled to the satisfaction of Lender, at Borrower’s sole cost
and expense. It is agreed, however, that Lender may, in its discretion, make
Advances prior to completion and fulfillment of any or all of such pre-closing
requirements and conditions, without waiving its right to require such
completion and fulfillment before any additional Advances are made.




III.1

Pre-Closing Requirements.




On or prior to the Closing Date, Borrower shall provide to Lender each of the
following, in form and substance acceptable to Lender:




(a)

A commitment for the Title Policy or a preliminary title report from the Title
Company, complying with Lender's standard requirements therefor, a copy of which
has been delivered to Borrower, together with a copy of each document referred
to therein.




(b)

Two (2) hard copies or a single digital version of a current, certified
ALTA/ACSM Survey of the Land, which shall also be prepared in accordance with
Lender's standard requirements therefor, a copy of which has been delivered to
Borrower.




(c)

A current Environmental Audit, with, in the event such Environmental Audit is
not addressed to Lender, a reliance letter addressed to Lender, and evidence of
such consultant’s professional and general liability insurance. Lender may, at
its option, elect to commission and order the Environmental Audit directly.




(d)

Insurance policies and/or certificates of insurance written by insurers
satisfactory to Lender and in amounts satisfactory to Lender, prepared in
accordance with Lender's standard requirements therefor, a copy of which has
been delivered to Borrower.




(e)

A current letter addressed to Lender from an appropriate municipal officer of
the City regarding the zoning status and classification of the Land and building
code compliance and certifying that the Land may be used for operation of the
 Project, prepared in accordance with Lender's standard requirements therefor, a
copy of which has been delivered to Borrower.




(f)

UCC lien searches from the appropriate office in Orange County, California and
from the office of the Secretary of State of California, covering the name of
Borrower; and bankruptcy, judgment and state and federal tax lien searches on
Borrower.




(g)

Copies of Borrower’s Articles of Organization and Certificate of Good Standing,
each currently certified by the Secretary of State of California; copies of
Borrower’s Limited Liability Company Agreement, resolutions of its sole member
or board of managers authorizing the transactions described herein and an
incumbency certificate, all currently certified by its Secretary.





11




--------------------------------------------------------------------------------

 






(h)

Copies of Guarantor’s Articles of Incorporation currently certified by the
Secretary of State of the State of Colorado and Certificates of Good Standing,
currently certified by the Secretary of State of California and the Secretary of
State of Colorado; copies of Guarantor’s bylaws, resolutions of its board of
directors authorizing the execution of the Guaranty and an incumbency
certificate, all currently certified by its Secretary.




(i)

A copy of any management agreements, development agreements, operating
agreements, leasing agreements, consulting agreements, franchise agreements,
reciprocal easement agreements, service contracts or other agreements affecting
title to the Project or the management, leasing, operation or maintenance of the
Project.




(j)

Payment of the Origination Fee to Lender and Lender’s internal appraisal review
fee, internal environmental review fee and any other fees required by Lender.




(k)

Other agreements, documents and exhibits, including, without limitation, which
may be required, in Lender’s judgment, to assure compliance with the
requirements of this Agreement.




III.2

Loan Documents; etc.




On or prior to the Closing Date, Borrower shall execute and deliver (or cause to
be executed and delivered) to Lender the following documents in form and
substance acceptable to Lender and to its counsel, to evidence and secure the
Loan:




(a)

This Agreement.




(b)

The Note.




(c)

The Deed of Trust.




(d)

The Guaranty.




(e)

The Assignment of Leases and Rents.




(f)

A first security interest in all Equipment owned by Borrower and in all of
Borrower's personal property relating to the Project, created and evidenced by a
security agreement (which may be incorporated within the Deed of Trust), which
Lender may perfect by appropriate Uniform Commercial Code financing statements.




(g)

The Indemnity.




(h)

California Judicial Reference Agreement.




(i)

Evidence that the Borrower has contributed the Borrower’s Equity toward the
payment of the costs of acquiring the Project.





12




--------------------------------------------------------------------------------

 






(j)

Such other documents and certificates as Lender may reasonably require to
evidence and secure the Loan.




Lender may designate which of the Loan Documents are to be placed of record, the
order of recording thereof, and the offices in which the same are to be
recorded. Borrower shall pay all documentary, recording and/or registration
taxes and/or fees, if any, due upon the recording of the Loan Documents.




III.3

Flood Zone.




On or prior to the Closing Date, Lender shall have received a flood zone
certification from a Consultant acceptable to Lender, indicating that the
Project is not located in a flood plain or any other flood prone area, as
designated by any governmental agency; provided, however, that if the Project is
so located, Borrower shall obtain and deliver to Lender evidence of flood
insurance acceptable to Lender.




III.4

Title Insurance.




On or prior to the Closing Date, Lender shall have received the Title Policy
issued by Title Company or an unconditional marked-up commitment to issue the
Title Policy initialed and signed by an authorized officer of the Title Company
at closing hereof, including all endorsements required by Lender and otherwise
in form and substance acceptable to Lender.




III.5

Opinion of Borrower’s Counsel.




On or prior to the Closing Date, Lender shall have received from outside counsel
for Borrower a current written opinion, in scope, form and substance acceptable
to Lender.




III.6

Appraisal.




On or prior to the Closing Date, Lender shall have received a current Appraisal
indicating the Fair Market Value of the Project. Such Appraisal shall be used to
determine, among other purposes, that the principal face amount of the Note does
not exceed 80% of the Fair Market Value of the Project.







ARTICLE IV

ADVANCE OF LOAN PROCEEDS




IV.1

General.




Provided no Default or Event of Default has occurred and is continuing, the Loan
proceeds shall be advanced by Lender, for the benefit of Borrower, in accordance
with the terms and conditions set forth in this Agreement. All monies advanced
by Lender with respect to the Project (including, without limitation, amounts
payable to Lender and advanced by Lender to itself pursuant to the terms hereof)
shall constitute a loan made to Borrower under this Agreement, evidenced by the
Note and secured by the other Loan Documents, and interest shall be computed
thereon, as





13




--------------------------------------------------------------------------------

 




prescribed by this Agreement and the Note, from the date Lender’s account is
charged with the amount of the Advance, whether or not an Advance made to the
Title Company is fully disbursed by the Title Company or is withheld in full or
in part.




No Advance shall constitute a waiver of any condition precedent to the
obligation of Lender to make any further Advance or preclude Lender from
thereafter declaring the failure of Borrower to satisfy any such condition
precedent with respect to any subsequent Advance to be a Default. No Advance
shall constitute a waiver of any Default or Event of Default hereunder which may
exist at the time of such Advances, whether or not the same is known to Lender.
All conditions precedent to the obligation of Lender to make any Advance are
imposed hereby solely for the benefit of Lender, and no other party may require
satisfaction of any such condition precedent or shall be entitled to assume that
Lender will make or refuse to make any Advance in the absence of strict
compliance with such condition precedent. All requirements of this Agreement for
any Advance may be waived by Lender, in its sole discretion, in whole or in
part, at any time.




Lender may, at Lender’s sole option, without any obligation to do so, advance to
itself all sums due and owing to Lender under this Agreement or under any of the
other Loan Document, including, without limitation, accrued but unpaid interest,
its fees, reasonable attorneys’ fees, Inspecting Architect’s fees, Consultant’s
fees and all out-of-pocket expenses incurred by Lender in connection with this
Agreement and with the Loan. Lender shall also have the right, but not the
obligation, to advance and directly apply the proceeds of the Loan to the
satisfaction of any of Borrower’s other obligations hereunder or under any of
the other Loan Documents. Lender agrees to notify Borrower of the amount of
Advances made pursuant to this paragraph.




IV.2

Inspections.




Lender, Title Company, Consultants and their representatives shall have access
to the Project upon written notice at times mutually agreeable to Borrower and
Lender and shall have the right to enter the Project and to conduct such
inspections thereof as they shall deem reasonably necessary for the protection
of Lender's interests; provided, that, (a) such inspections shall be subject to
tenants’ rights under applicable law and (b) following the occurrence and during
the continuance of an Event of Default, such right of entry shall be at any time
Lender deems appropriate.  However, Lender shall not be obligated to conduct any
inspection of the Project.




Lender may retain Consultants deemed necessary or desirable by Lender to make
periodic inspections of the Project. Any such inspections done following the
occurrence and during the continuation of an Event of Default shall be at the
Borrower’s expense. Neither Borrower, nor any third party shall have the right
to use or rely upon reports generated by Lender or its Consultants for any
purpose whatsoever.




IV.3

Lender’s Responsibility.




It is expressly understood and agreed that Lender assumes no liability or
responsibility for protection of the Project, for the adequacy of the plans for
any tenant improvements, the compliance of the Project with Governmental
Requirements or any Lease, for the satisfactory





14




--------------------------------------------------------------------------------

 




completion of the Project, for inspection of the Improvements or to notify
Borrower or any Contractor of any construction defect discovered during any such
inspection, for the adequacy of any tenant improvement reserve, for the adequacy
or accuracy of any representations made by Borrower, or for any acts on the part
of Borrower, or any Contractors to be performed in the construction of the
Project.




ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BORROWER




In order to induce Lender to enter into this Agreement and make the Loan,
Borrower represents, warrants and covenants to Lender that:




V.1

Legal Status of Loan Parties.






(a)

Borrower is a limited liability company duly formed, validly existing and in
good standing under the laws of the State of California and in all other
jurisdictions where the character of the properties owned or leased or the
nature of the business transacted by it makes licensing or qualification
necessary or in which failure to qualify would have a material adverse effect on
Borrower or would affect the enforceability of any material contractual rights
of Borrower. Borrower has all power, authority, consents and authorizations
necessary to carry on its business, own and operate the Project and to execute,
deliver and perform this Agreement, the Note and the other Loan Documents; all
resolutions of the members of Borrower necessary to authorize the execution,
delivery and performance of this Agreement, the Note and of the other Loan
Documents which have been or are to be executed by and on behalf of Borrower
have been duly adopted and are in full force and effect; and this Agreement, the
Note and such other Loan Documents have been duly authorized, executed and
delivered by and on behalf of Borrower so as to constitute this Agreement, the
Note and such other Loan Documents the valid and binding obligations of
Borrower, enforceable in accordance with their terms.




(b)

Guarantor is a corporation duly formed, validly existing and in good standing
under the laws of the State of Colorado and in all other jurisdictions where the
character of the properties owned or leased or the nature of the business
transacted by it makes licensing or qualification necessary or in which failure
to qualify would have a material adverse effect on Guarantor or would affect the
enforceability of any material contractual rights of Guarantor. Guarantor has
all power, authority, consents and authorizations necessary to carry on its
business, lease the Project and to execute, deliver and perform the Guaranty and
the Indemnity; all resolutions of the members of the board of directors
Guarantor necessary to authorize the execution, delivery and performance of the
Guaranty and the Indemnity and of any other Loan Documents which have been or
are to be executed by and on behalf of Guarantor have been duly adopted and are
in full force and effect; and the Guaranty and such other Loan Documents have
been duly authorized, executed and delivered by and on behalf of Guarantor so as
to constitute the Guaranty, the Indemnity and such other Loan Documents the
valid and binding obligations of Guarantor, enforceable in accordance with their
terms.





15




--------------------------------------------------------------------------------

 









V.2

Authority.




The execution, delivery and performance by Borrower of this Agreement, the Note,
and other Loan Documents to which Borrower is a party have been duly authorized
by all necessary action of the governors, managers and shareholders, as
applicable, of Borrower, and do not and will not (i) require any additional
consent or approval of the governors, managers or shareholders of Borrower, (ii)
violate any provision of any Governmental Requirements or any order, writ,
judgment, injunction, decree, determination or award presently in effect having
applicability to Borrower, or of the articles of organization or limited
liability company agreement of Borrower, (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which Borrower is a party or by which it
or its properties may be bound or affected, or (iv) result in or require the
creation or imposition of any security interest in any of its properties
pursuant to the provisions of any agreement or other document binding upon or
applicable to Borrower or any of its properties, except pursuant to the Loan
Documents.




V.3

Legal and Valid Obligations.




This Agreement, the Note, the Deed of Trust, the Indemnity, the Guaranty and the
other Loan Documents to which each Loan Party is a party constitute the legal,
valid and binding obligations of such Loan Party, enforceable against such Loan
Party in accordance with their respective terms, subject to bankruptcy and
insolvency laws and other laws generally affecting the enforceability of
creditor’s rights generally and subject to limitations on the availability of
equitable remedies.




V.4

Title.




Borrower is the owner of marketable fee simple absolute title to the Land,
subject to no lien, charge, mortgage, deed of trust, restriction or encumbrance,
except Permitted Encumbrances.




V.5

No Breach of Applicable Agreements or Laws.




The consummation of the transactions contemplated hereby and the execution,
delivery and/or performance of this Agreement and the other Loan Documents will
not result in any breach of or constitute a default under any mortgage, deed of
trust, lease, bank loan, credit agreement, or other instrument or violate any
Governmental Requirements in effect from time to time, to which Borrower is a
party, or by which Borrower may be bound or affected.




V.6

No Litigation or Defaults.




Except as disclosed to Lender in writing prior to the date hereof, there are no
actions, suits or proceedings pending or, to the knowledge of Borrower,
threatened against or affecting Borrower, the Guarantor, any Affiliate or the
Project, or involving the validity or enforceability of the Loan Documents or
the priority of the lien thereof, at law or in equity; and no Loan Party is in
default under any order, writ, injunction, decree or demand of any court or any
administrative body having jurisdiction over such Loan Party, except any
litigation involving





16




--------------------------------------------------------------------------------

 




death, personal injury or property damage claims fully covered by liability
insurance and the defense of which has been tendered to and accepted by the
insurance carrier, and no Loan Party is in default with respect to any final
judgment, writ, injunction, decree, rule or regulations of any court, arbitrator
or federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign.




V.7

Payment of Taxes.




Borrower has filed all federal, state and local tax returns with respect to
Borrower and its direct and indirect business operations and properties which
are required to be filed. Borrower has paid or caused to be paid to the
respective taxing authorities all taxes as shown on such returns or on any
assessments received by it to the extent that such taxes have become due.
Borrower knows of no proposed material tax assessment against Borrower, and
Borrower is not obligated by any other agreement, tax treaty, instrument or
otherwise to contribute to  the payment of taxes owed by any other Person. All
material tax liabilities are adequately provided for or reserved against on the
books of Borrower in accordance with GAAP. For the avoidance of doubt, Guarantor
is not properly withdrawn from the state of New Jersey and is required to file
and pay taxes for the years ended June 30, 2018, 2019 and 2020; the amount owed
will be the minimum state tax of $500 per year plus interest and penalties and
final amounts due are not yet assessed but expected to be less than $5,000.




V.8

Financial and Other Information.




The financial statements of Borrower and the Guarantor previously or hereafter
delivered to Lender fairly and accurately present, or will fairly and accurately
present, the financial condition of Borrower and the Guarantor, as of the dates
of such statements, and neither this Agreement nor any document, financial
statement, financial or credit information, rent roll, operating statement,
certificate or statement referred to herein or furnished to Lender by Borrower
Guarantor or any Affiliate contains, or will contain, any untrue statement of a
material fact or omits, or will omit, a material fact, or is or will be
misleading in any material respect.




V.9

No Defaults under Loan Documents or Other Agreements.




There is, and, until Lender has been fully repaid the entire indebtedness
evidenced or to be evidenced by the Note and there is no obligation of Lender to
make any further Advances hereunder, there will be, no Default or Event of
Default on the part of Borrower under the Loan Documents or under any other
document to which any Loan Party is a party and which relates to the ownership,
occupancy, use, development, construction or management of the Project or under
any Loan Party’s organizational documents. Borrower is not obligated for the
payment of any commission or other fee with respect to the purchase of the
Project, the formation of Borrower or any Lease or if Borrower is so obligated
such commission or other fee will be paid at closing.




V.10

Boundary Lines; Conformance with Governmental Requirements and Restrictions.




The exterior lines of the Improvements are, and at all times will be, within the
boundary lines  of  the  Land.  Borrower  has  examined  and  is  familiar  with
 all  applicable  covenants,





17




--------------------------------------------------------------------------------

 




conditions, restrictions and reservations, and with all applicable Governmental
Requirements, including, without limitation, building codes and zoning,
environmental, Hazardous Substance, energy and pollution control laws,
ordinances and regulations affecting the Project. Borrower has obtained, or will
promptly obtain as set forth in the Schedule of Permits, all Permits from and
has satisfied, or will promptly satisfy as and when required, all of the
requirements of, all governmental entities for operation of the Project. The
Project in all respects conforms to and complies with all applicable covenants,
conditions, restrictions, reservations and Governmental Requirements. The Land
consists of one or more lawfully created lots which may lawfully be sold without
the need for any partitioning, subdividing or boundary adjustment.




V.11

Utilities.




Telephone service, gas, electric power, storm sewers, sanitary sewer and water
facilities are available to the boundaries of the Land, adequate to serve the
Project. All streets and easements necessary for operation of the Project are
available to the boundaries of the Land.




V.12

Accuracy of Information.




All factual information heretofor or herewith furnished by or on behalf of
Borrower to Lender for purposes of or in connection with this Agreement or the
Loan contemplated hereby is to Borrower’s knowledge after due inquiry, true and
accurate in every material respect on the date as of which such information is
dated or certified and no such information contains any material misstatement of
fact or omits to state a material fact or any fact necessary to make the
statements contained therein not misleading as of such date.




V.13

ERISA Compliance.




Borrower has no ERISA Plan.




V.14

Compliance.




Borrower:




(i)

is in material compliance and conformity with all Governmental Requirements and
all other legal requirements, the violation of which, individually or in the
aggregate, would have a material adverse effect on Borrower; and




(ii)

has not received and does not anticipate the receipt of any order or notice of
any violation or claim of violation of any such law, ordinance, rule or
regulation which would have a material adverse effect on Borrower.




V.15

Consents.




No consent, approval, license, authorization or exemption of, or registration,
declaration or filing with, any court, any governmental authority (federal,
state or local, domestic or foreign) or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, is required in
connection with the valid execution and delivery of this Agreement, the





18




--------------------------------------------------------------------------------

 




Note, the Deed of Trust, the Indemnity or any of the other Loan Documents and
the performance of or compliance with the terms, provisions and conditions
hereof and thereof, except for the filing of the Deed of Trust and the
Assignment of Leases and Rents in the real property records of Orange County,
California. To the extent that any franchises, licenses, certificates,
authorizations, approvals or consents from any federal, state or local (domestic
or foreign) government, commission, bureau or agency are material to the present
conduct of the business and operations of Borrower or are required for the
acquisition, ownership, operation or maintenance by Borrower of properties it
now owns, operates or maintains or  the  present conduct of its businesses and
operations, and the loss or termination of such franchises, licenses,
certificates, authorizations, approvals and consents would have a material
adverse effect on Borrower, such franchises, licenses, certificates,
authorizations, approvals and consents have been validly granted, are in full
force and effect and constitute valid and sufficient authorization therefor.




V.16

Environmental Laws.




Borrower: (a) has not received any notice or otherwise learned of any
environmental liability relating to the Project which would individually or in
the aggregate have a material adverse effect on Borrower arising in connection
with (i) any non-compliance with or violation of the requirements of any
Environmental Law (as defined in the Deed of Trust), or (ii) the release or
threatened release of any Hazardous Substance (as defined in the Deed of Trust)
into the environment relating to the Project; (b) to Borrower’s knowledge, has
no threatened or actual liability in connection with the release or threatened
release relating to the Project of any Hazardous Substance into the environment
which would individually or in the aggregate have a material adverse effect on
Borrower; or (c) has not received any notice or otherwise learned of any federal
or state investigation evaluating whether any remedial action related to the
Project is needed to respond to a release or threatened release of any Hazardous
Substance into the environment for which Borrower is or may be liable where such
liability individually or in the aggregate for all such liabilities would have a
material adverse effect on Borrower. Borrower has not received any notice of any
violation of any Environmental Laws relating to the Project where such violation
would have a material adverse effect on Borrower.




V.17

Solvency.




The aggregate Fair Market Value of the assets of Borrower is in excess of the
total amount of its liabilities as they become absolute and matured, and
Borrower is able to meet its debts as they become due and payable in accordance
with Borrower’s ordinary business practices. Borrower is not rendered insolvent
by the execution and delivery of the Loan Documents or the borrowing of the
Loan.




V.18

Borrower’s Property.




Borrower owns no assets other than its interest in the Project.




V.19

No Off-Site Improvements.





19




--------------------------------------------------------------------------------

 




Borrower has not entered into any development agreement, redevelopment agreement
or any other agreement under which Borrower, the City, any other governmental
entity or Person is required to complete any off-site improvements in connection
with the Project.




V.20

Agreements.




Borrower is not a party to any agreement or instrument or subject to any
restriction which would have a material adverse effect on Borrower. Borrower is
not in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which Borrower is a party, the effect of which default would have a material
adverse effect on Borrower.




V.21

Subsidiaries.




Borrower has no Subsidiaries.




V.22

Anti-Terrorism Regulations.






(a)

None of the Borrower, the Guarantor or any of their respective Affiliates is a
“Special Designated National” or “Blocked Person” as those terms are defined in
the office of Foreign Asset Control Regulations (31 C.F.R. § 500 et. seq.).






(b)

The Borrower and its officers and employees and, to the knowledge of the
Borrower, its directors and agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects. Neither the Borrower nor any
of its directors, officers or employees is a Sanctioned Person. The Loan, the
use of the proceeds of the Loan and the other transactions contemplated hereby
will not violate Anti-Corruption Laws or applicable Sanctions.




(c)

Neither the making of the Loan hereunder nor the use of the proceeds thereof
will violate the PATRIOT Act, the Trading with the Enemy Act, 12 U.S.C. §§
95a-95b and 50 U.S.C. App. §§ 1-44, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or successor statute thereto. The Borrower is in
compliance in all material respects with the PATRIOT Act.




V.23

Miscellaneous.




Borrower is not:




(a)

Engaged principally or as one of its important activities in the business of
extending credit for the purpose of purchasing or carrying margin stock (as
defined in Regulation U of the Board of Governors of the Federal Reserve
System), and the value of all margin stock owned by Borrower does not constitute
more than twenty-five percent (25%) of the value of the assets of Borrower.




(b)

An “investment company” or a company “controlled” by an investment company
within the meaning of the Investment Company Act of 1940, as amended.





20




--------------------------------------------------------------------------------

 






(c)

A “holding company” or a “subsidiary company” of a holding company or an
“affiliate” of a holding company or a subsidiary company of a holding company
within the meaning of the Public Utility Holding Company Act of 2005, as
amended.




(d)

Subject to regulation under the Federal Power Act of 1920, as amended, the
Interstate Commerce Act of 1887, as amended, or any other federal or state
statute or regulation limiting its ability to incur indebtedness for money
borrowed.







THE WARRANTIES AND REPRESENTATIONS IN THIS ARTICLE V AND ANY ADDITIONAL
WARRANTIES AND REPRESENTATIONS CONTAINED HEREIN AND IN THE OTHER LOAN DOCUMENTS
SHALL BE DEEMED TO HAVE BEEN RENEWED AND RESTATED BY BORROWER AT THE TIME OF
EACH REQUEST BY BORROWER FOR AN ADVANCE OF LOAN PROCEEDS. ALL REPRESENTATIONS
AND WARRANTIES CONTAINED IN THIS ARTICLE V SHALL SURVIVE THE DELIVERY OF THE
NOTE AND THE MAKING OF THE LOAN CONTEMPLATED HEREBY. ANY INVESTIGATION AT ANY
TIME MADE BY OR ON BEHALF OF LENDER SHALL NOT DIMINISH ITS RIGHTS TO RELY
THEREON.




ARTICLE VI

COVENANTS OF BORROWER




While this Agreement is in effect, and until Lender has been paid in full the
principal, interest and all other sums payable by Borrower pursuant to the Loan
Documents, and until there is no further obligation to make any Advance
hereunder, Borrower agrees to comply with, observe and keep the following
covenants and agreements:




VI.1

Balancing the Loan.




Borrower shall furnish to Lender, as and when required by Lender at Lender's
option, but in no event more often than one (1) time per calendar year unless a
Default or Event of Default exists, satisfactory evidence of Borrower's ability
to pay all unpaid costs of operating the Project through the Maturity Date.




VI.2

Paying Costs of the Project and the Loan.




Borrower shall pay and discharge, when due, all taxes, assessments and  other
governmental charges upon the Project, as well as all claims for labor and
materials which, if unpaid, might become a lien or charge upon the Project;
provided, however, that Borrower shall have the right to contest the amount,
validity and/or applicability of any of the foregoing in strict accordance with
the terms of the Deed of Trust.




In addition to the other fees and costs specifically provided herein, Borrower
shall also pay all costs and expenses of Lender and Borrower in connection with
the Project, the preparation and review of the Loan Documents and the making,
closing, administration, and/or repayment of any portion of the Loan, including,
without limitation, the reasonable fees of Lender's attorneys, the fees of any
third party appraisers retained by Lender, the fees of Lender's internal
appraisal





21




--------------------------------------------------------------------------------

 




review, the fees of Lender’s Consultants, costs of the environmental reports and
investigations (including, without limitation, the review thereof and the cost
of satisfying any requirements set forth on Exhibit B to the Indemnity), costs
of the flood plain certification, title insurance costs, Lender’s internal
appraisal review fees, filing and recording fees, mortgage recording and
registration taxes, disbursement expenses, and all other costs and expenses
payable to third parties incurred by Lender or Borrower in connection with the
Loan. Such costs and expenses shall be so paid by Borrower whether or not the
Loan is fully advanced.




VI.3

Using Loan Proceeds.




Borrower shall use the Loan proceeds solely to purchase the Project.




VI.4

Keeping of Records.




Borrower shall set up and maintain accurate and complete books, accounts and
records pertaining to the Project in a manner reasonably acceptable to Lender.
Borrower will permit representatives of Lender, Consultants and Title Company,
upon reasonable  advance  written notice and at a time or times that will not
interfere with Borrower’s normal business operations, to have access to and to
inspect and copy all books, records and contracts of Borrower; provided that no
notice or such restriction shall apply following the occurrence and during the
continuance of an Event of Default. Any such inspection by Lender, Consultants,
or Title Company shall be for the sole benefit and protection of Lender or Title
Company, and neither Lender nor Title Company shall have any obligation to
disclose the results thereof to Borrower or to any third party.




VI.5

Providing Financial Information.




Borrower shall furnish such financial information concerning Borrower and the
Project as Lender may request, and shall furnish to Lender:




(a)

Annual Financial Statements. (a) As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of the Guarantor, a copy of
the annual audit report of the Guarantor and its Subsidiaries for such year
including a copy of the audited consolidated balance sheet of the Guarantor and
its Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures for the previous year, together with an opinion
as to such audit report of MOSS ADAMS, LLP or other independent certified public
accountants of nationally or regionally recognized standing which does not
contain a “going concern” or similar qualification or exception, or
qualification arising out of the scope of the audit, together with related
consolidating financial statements, together with related consolidating
schedules.




(b)

Income Tax Returns. As soon as available and in any event within thirty

(30) days after the deadline for filing, the same copies of the federal and
state income tax returns (with all supporting schedules) of Borrower due during
the term of the Loan.




(c)

Litigation and Other Proceedings. Promptly in writing, notice of (i) all
litigation  against  Borrower  in  which  the  amount  sought  to  be  recovered
 exceeds





22




--------------------------------------------------------------------------------

 




$500,000, except in cases when the claim is covered by insurance and the
insurance company has agreed to assume the defense of the claim and (ii) all
proceedings before any governmental or regulatory agency affecting Borrower
which, if adversely determined, would constitute a material adverse change as to
Borrower.




(d)

Defaults. Within five (5) Business Days after the occurrence of any event
becomes known to Borrower which constitutes an Event of Default or would
constitute an Event of Default with the giving of notice or the lapse of time,
or both, notice of such occurrence, together with a detailed statement by an
officer of Borrower of the steps being taken by Borrower to cure such event.




(e)

Other Information. From time to time, with reasonable promptness, such further
information regarding the business, affairs and financial condition of Borrower
or the Project as Lender may reasonably request.




All such financial and other statements required hereby as to Borrower and the
Project shall be in reasonable detail, shall be prepared for the Borrower in
accordance with GAAP consistently applied, and shall be certified as true,
correct and complete.




VI.6

Leases.




The Borrower shall not modify the Pro-Dex Lease or enter into any other Lease
without the Lender’s prior written consent.




VI.7

Maintaining Insurance Coverage.




Borrower shall, at all times while the Loan is outstanding, maintain, or cause
to be maintained, in effect (and shall furnish to Lender copies of), insurance
policies or other evidence of insurance as required under the Deed of Trust and
shall furnish to Lender upon written request proof of payment of all premiums
for such insurance.




VI.8

Transferring, Conveying or Encumbering the Project.




Borrower may not (a) effect or permit a Transfer (except as permitted in Section
1.11 of the Deed of Trust) or (b) default or permit any default of Section 1.11
of the Deed of Trust, without, in each case, the prior written consent of
Lender.




VI.9

Complying with the Loan Documents and Other Documents.




Borrower shall promptly and faithfully comply with and perform all of its
covenants, agreements and obligations under the Loan Documents, under the
Leases, and under all other contracts and agreements to which Borrower is a
party relating to the ownership, occupancy, use, development, construction or
management of the Project to the extent the failure to do so is likely to result
in a material adverse change, and shall comply with all requests by Lender which
are consistent with the terms thereof.




VI.10

Agreements with Affiliates.





23




--------------------------------------------------------------------------------

 




Any development, management, leasing or other agreement with Borrower or any
Affiliate relating to the Project, which requires Borrower to pay any fee,
commission or other compensation of any kind to Borrower or any such Affiliate,
must be approved by Lender, in writing.




VI.11

Appraisals.




Borrower agrees that Lender shall have the right to obtain, at Borrower's
expense, an updated Appraisal of the Project at any time that (a) an Event of
Default exists hereunder, or (b) such Appraisal is required by then current
banking regulations. In the event that Lender shall elect to obtain such an
Appraisal, Lender may immediately commission an appraiser acceptable to Lender
and Borrower, at Borrower's cost and expense, to prepare the Appraisal and
Borrower shall fully cooperate with Lender and the appraiser in obtaining the
necessary information to prepare such Appraisal. In the event that Borrower
fails to cooperate with Lender in obtaining such an Appraisal or in the event
that Borrower shall fail to pay for the cost of such Appraisal, immediately upon
demand, such event shall constitute an Event of Default hereunder and Lender
shall be entitled to exercise all remedies available to it hereunder.




VI.12

Other Indebtedness.




Without the prior written consent of Lender, Borrower shall not create nor
permit to remain outstanding any indebtedness in excess of $50,000 for borrowed
money or any guarantees or contingent liabilities of any sort whatsoever, other
than the Loan. Unsecured loans by an Affiliate of Borrower can be made at any
time to the Borrower without the consent of the Lender.




VI.13

Miscellaneous.




Borrower shall also:




(a)

Maintain its existence as a limited liability company in good standing under the
laws of its jurisdiction of organization and its qualification to transact
business in each other jurisdiction where failure so to qualify would
permanently preclude Borrower from enforcing its rights with respect to any
material asset or would expose Borrower to any material liability or make any
material change to its organizational documents;




(b)

File all tax returns and reports which are required by law to be filed by it and
pay before they become delinquent all taxes, assessments and governmental
charges and levies imposed upon it and on the Project and all claims or demands
of any kind which, if unpaid, might result in the creation of a lien upon its
property; provided that the foregoing items need not be paid if they are being
contested in accordance with Section

1.6 of the Deed of Trust; and




(c)

Give prompt written notice to Lender of the commencement of any action, suit or
proceeding before any court or arbitrator or any governmental department, board,
agency or other instrumentality affecting Borrower or any property of Borrower,
or to which Borrower is a party in which an adverse determination or result
could have a material adverse effect on the business, operations, property or
condition (financial or





24




--------------------------------------------------------------------------------

 




otherwise) of Borrower or on the ability of Borrower to perform its obligations
under this Agreement and the other Loan Documents, stating the nature and status
of such action, suit or proceeding.




(d)

Promptly notify Lender in writing of any change in the jurisdiction of
organization or place of business of, or the change in the legal, trade or
fictitious business names used by Borrower, and Lender is hereby authorized to
file or record any additional financing statements, amendments and other
certificates necessary to reflect any such changes.




VI.14

Other Agreements.




Borrower shall not execute any agreement relating to the property management,
parking management, leasing, marketing, brokerage services, operation,
maintenance or sale (unless an express precondition to the consummation of such
sale agreement is that the Loan will be paid in full) of the Project without the
prior written consent of Lender.  Borrower shall provide to Lender a copy of any
such agreement covering the Project which it executes within ten (10) business
days after the execution thereof. Any such agreement shall be subordinated to
the lien of the Mortgage and the other security for the Loan on terms and
conditions acceptable to Lender.




VI.15

ERISA Plan.




Borrower shall not adopt or have any liability with respect to any ERISA Plan.




VI.16

Operating Accounts.




Borrower agrees to maintain all checking and other operating accounts with
Lender, including all accounts maintained by Borrower with respect to the
Project.




VI.17

Compliance with Applicable Laws.




Borrower shall promptly and faithfully comply with, conform to and obey all
present and future Governmental Requirements and all other legal requirements
applicable to Borrower or the Project, including, without limitation, all
Environmental Laws (as defined in the Deed of Trust), where failure to so do
would have a material adverse effect on Borrower or the Project; provided,
however, that Borrower shall have the ability to contest any alleged failure to
perform such legal requirements so long as such obligations shall be contested
by appropriate proceedings pursued in good faith and any penalties or other
adverse effect of  its nonperformance shall be stayed or otherwise not in
effect, or a cash escrow deposit equal to all such contested payments and
potential penalties or other charges shall have been established with Lender.




VI.18

Notice.




Borrower shall give prompt written notice to Lender of any Default or Event of
Default describing  the  same  and  stating  the  date  of  commencement
 thereof,  what  action  Borrower





25




--------------------------------------------------------------------------------

 




proposes to take with respect thereto, and the estimated date, if known, on
which such action will be taken.




VI.19

Contingent Liabilities.




Without Lender’s prior written consent, Borrower shall not assume, guarantee,
endorse or otherwise become directly or contingently liable in connection with
any obligation of any Person (other than Borrower), except (i) by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, or (ii) by indemnity agreements given by Borrower
to a title insurance company or a bonding company in connection with any project
being constructed or sold by Borrower.




VI.20

Escrow Assignment.




Borrower shall assign to Lender all of Borrower’s rights to any security
deposit, letter of credit, or escrowed funds that any Tenant is required to
provide as a credit enhancement under a Lease.




VI.21

Leases.




Borrower shall comply in all material respects with the terms, covenants,
agreements, conditions and requirements of the Leases, as, when and in the
manner required thereby, and shall furnish Lender with written evidence of
compliance with each condition of the Leases which, if not satisfied, permits
the Tenant thereunder to terminate its Lease; shall take all actions required to
satisfy its obligations under the Leases in accordance with their terms; and
shall notify Lender of any default or event of default under any Lease.




VI.22

Approval of Plat.




The Land shall not be subdivided or partitioned without the prior written
consent of Lender, which may be given or withheld in its reasonable discretion.




VI.23

Single Purpose Entity.




Borrower shall not (i) engage in any business or activity other than the
ownership, operation and maintenance of the Project and activities incidental
thereto, (ii) acquire any material asset other than the Project, or (iii) make
any investment in or acquire the obligations or securities of any other Person.
 Borrower shall not own any interest in any other entity.




VI.24

Permits and Licenses.




Borrower shall  promptly obtain and comply with all Permits necessary for the
use, operation, and occupancy of the Project.




VI.25

Merger and Consolidation.





26




--------------------------------------------------------------------------------

 




Without Lender’s prior written consent, Borrower shall not merge or consolidate
into any Person or permit any other Person to merge into it, or acquire (in a
transaction analogous in purpose or effect to a consolidation or merger) all or
substantially all of the assets of any other Person.




VI.26

Environmental.




Borrower shall  comply with each requirement  (if any) set forth on Exhibit B of
the Indemnity within the applicable time period set forth therein.




VI.27

Distributions.




Borrower shall not directly or indirectly make any distributions, loans,
repayment of loans from any of its members or Affiliates, returns of capital
contributions, payment of developer, management or other fees, or any other
payments to its any of its members or Affiliates, whether or not such payment is
required or permitted pursuant to the terms of Borrower’s organizational
documents.




VI.28

Development Agreement(s); etc.




Borrower shall not execute any development agreement, redevelopment agreement,
or any other agreement under which Borrower, the City, any other governmental
entity or Person is required to complete any on-site or off-site improvements in
connection with the Project without the prior written consent of Lender.




VI.29

USA Patriot Act.




Borrower shall not (i) conduct any business or engage in any transaction
relating to any property blocked pursuant to Executive Order No. 13224, or (ii)
engage in or conspire to engage in any transaction that evades or avoids, or
attempts to violate, any of the prohibitions set forth in Executive Order No.
13224, the USA Patriot Act of 2001 (Public Law 107-56) and federal regulations
issued with respect thereto or any other anti-terrorism law, or (iii) become a
“Special Designated National” or “Blocked Person” as those terms are defined by
the Office of Foreign Assets Control (31 C.F.R. § 500 et. seq.). Borrower shall
deliver to Lender any certification or other evidence reasonably requested by
Lender confirming Borrower’s compliance with this Section.




ARTICLE VII

EVENTS OF DEFAULT




VII.1

Events of Default.




Any of the following events shall constitute an Event of Default under this
Agreement:




(a)

Borrower shall default in the payment of principal and shall fail to cure such
default within five (5) days of when due according to the terms of the Note;





27




--------------------------------------------------------------------------------

 






(b)

Borrower shall default in the payment of interest and shall fail to cure such
default within five (5) days of when due according to the terms of the Note, or
in the payment of fees or other amounts payable to Lender hereunder, under the
Note or under any of the other Loan Documents and shall fail to cure such
defaults within ten (10) days after the due date thereof;




(c)

Any representation or warranty made by any Loan Party in this Agreement, or in
any of the other Loan Documents, in any financial statement or in any schedule,
report, certificate, notice or writing furnished by Borrower pursuant to this
Agreement or any Loan Document or in connection with the Loan, is untrue or
incomplete in any material respect on the date stated or certified, which
default, if curable, is not cured to Lender’s reasonable satisfaction within
thirty (30) days after Lender gives Borrower written notice thereof;




(d)

Any Loan Party shall commit an act of bankruptcy; or shall apply for, consent to
or permit the appointment of a receiver, custodian, trustee or liquidator for it
or him or any of its or his property or assets; or shall generally fail to, or
admit in writing its or his inability to, pay its debts as they mature; or shall
make a general assignment for the benefit of creditors or shall be adjudicated
bankrupt or insolvent; or shall take other similar action for the benefit or
protection of its or his creditors; or shall give notice to any governmental
body of insolvency or of pending insolvency or suspension of operations; or
shall file a voluntary petition in bankruptcy or a petition or an answer seeking
reorganization or an arrangement with creditors, or to take advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, rearrangement,
dissolution, liquidation or other similar debtor relief law or statute; or shall
file an answer admitting the material allegations of a petition filed against it
in any proceeding under any such law or statute; or shall be dissolved,
liquidated, terminated or merged; or shall effect a plan or other arrangement
with creditors; or a trustee, receiver, liquidator or custodian shall be
appointed for it or for any of its property or assets and such receiver,
liquidator, or custodian shall not be discharged within sixty (60) days after
the date of appointment; or a petition in involuntary bankruptcy or similar
proceedings is filed against it and is not dismissed within sixty (60) days
after the date of its filing;




(e)

A judgment or judgments for the payment of money in excess of the sum of
$100,000.00 in the aggregate shall be rendered against Borrower, and Borrower
shall not discharge the same or provide for discharge thereof in accordance with
the terms thereof, or procure a stay of execution thereof, prior to any
execution thereon by the judgment creditor, within thirty (30) days from the
date of entry thereof, and within said period of thirty (30) days, or such
longer period during which execution thereon shall be stayed, appealed therefrom
and cause the execution thereof to be stayed during such appeal;




(f)

The maturity of any material indebtedness of Borrower (other than indebtedness
under this Agreement) shall be accelerated, or Borrower shall fail to pay any
such indebtedness when due (after the lapse of any applicable grace period) or,
in the case of such indebtedness payable on demand, when demanded (after the
lapse of any applicable grace period), or any event shall occur or condition
shall exist and shall





28




--------------------------------------------------------------------------------

 




continue for more than the period of grace, if any, applicable thereto and shall
have the effect of causing, or permitting the holder of any such indebtedness or
any trustee or other Person acting on behalf of such holder to cause, such
material indebtedness to become due prior to its stated maturity or to realize
upon any collateral given as security therefor. For purposes of this Section,
indebtedness of Borrower shall be deemed "material" if it exceeds $500,000 as to
any item of indebtedness or in the aggregate for all items of indebtedness with
respect to which any of the events described in this Section VII.1(f) has
occurred;




(g)

Any execution or attachment shall be issued whereby any property of Borrower
shall be taken or attempted to be taken and the same shall not have been vacated
or stayed within thirty (30) days after the issuance thereof;




(h)

Any Loan Document shall, at any time, cease to be in full force and effect or
shall be judicially declared null and void, or the validity or enforceability
thereof shall be contested in a legal proceeding by Borrower, or Lender shall
cease to have a valid and perfected security interest having the priority
contemplated thereunder in all of the collateral described therein, other than
by action or inaction of Lender, if any of the foregoing shall remain unremedied
for ten (10) days or more after receipt or written notice thereof by Borrower
from Lender;




(i)

Any default or event of default occurs under any document (other than the Loan
Documents) evidencing, securing or guarantying any indebtedness of Borrower to
Lender or any affiliate of Lender, after the giving of notice and the expiration
of any applicable cure period;




(j)

A default occurs in the performance of any of Borrower's obligations in Sections
VI.2, VI.7, VI.8, VI.9, VI.13, VI.25 or VI.27 hereof;




(k)

Any ERISA Event shall occur and there shall result from such occurrence a
claimed liability of Borrower or any of its ERISA Affiliates to PBGC or the
Internal Revenue Service that exceeds $1,000,000.00 in the aggregate for all
such occurrences;




(l)

Borrower shall default in any other loan or indebtedness to Lender or any
affiliate of Lender, after the giving of notice and the expiration of any
applicable cure period;




(m)

Borrower shall default in the performance or observance  of  any agreement,
covenant or condition required to be performed or observed by Borrower under the
terms of this Agreement, or any of the other Loan Documents other than a default
described in Sections VII.1(a) through (l) above, which default, if curable, is
not cured within thirty (30) days after Lender gives Borrower written notice
thereof; provided, however, that if said curable default cannot reasonably be
cured within said thirty (30) day period, but Borrower commences the cure
thereof within said thirty (30) day period and prosecutes said cure diligently,
continuously and in good faith, said thirty

(30) day period shall be extended by the period of time reasonably required to
cure the same, not to exceed an additional sixty (60) days; or





29




--------------------------------------------------------------------------------

 






(n)

The  occurrence  of  any  “Event  of  Default”  under  the  Pro-Dex  Credit
Agreement.




VII.2

Rights and Remedies.




Upon the occurrence of an Event of Default, unless such Event of Default is
subsequently waived in writing by Lender, Lender shall be entitled, at the
option of Lender, to exercise any or all of the following rights and remedies,
consecutively or simultaneously, and in any order:




(a)

Make one or more further Advances, without liability to make any subsequent
Advance and without waiving any Default or Event of Default;




(b)

Declare the Note and all amounts payable under this Agreement to be forthwith
due and payable, whereupon the Note (both as to principal and interest) and all
such amounts shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived;




(c)

Proceed to protect and enforce its rights hereunder, under the Note and under
any other Loan Document by a suit or suits in equity or at law, either for
specific performance of any term, covenant, agreement or condition contained
herein or in aid of the execution of any power herein or therein granted for
collection of all amounts payable under this Agreement or the Note or for the
enforcement of any other legal or equitable remedy;




(d)

Exercise any or all remedies specified herein and in the other Loan Documents,
including without limitation, the right to foreclose the Deed of Trust, and/or
any other remedies which it may have therefor at law, in equity or under
statute;




(e)

Cure the Event of Default on behalf of Borrower, and, in doing so, enter upon
the Project, and expend such sums as it may deem desirable, including reasonable
attorneys' fees, all of which shall be deemed to be Advances hereunder, even if
such Advances cause the Loan to exceed the face amount of the Note, and such
Advances shall bear interest at the Default Rate provided herein and shall be
payable by Borrower on demand;




(f)

Declare an Event of Default under any agreement to which Lender and Borrower are
parties, whether or not such agreement concerns the Loan transaction
contemplated by this Agreement, and may effectuate any remedies provided for in
such agreement; and/or




In addition to the other remedies set forth herein and in the other Loan
Documents, Borrower hereby irrevocably authorizes Lender, at any time while an
Event of Default continues, to set off any sum due to or incurred by Lender
against all deposits and credits of Borrower with, and any and all claims of
Borrower against, Lender. Such right shall exist whether or not Lender shall
have made any demand hereunder or under any other Loan Document, whether or not
said sums, or any part thereof, or deposits and credits held for the account of
Borrower is or are matured or unmatured, and regardless of the existence or
adequacy of any collateral, guaranty or any other security, right or remedy
available to Lender.  Lender agrees that, as promptly as is reasonably





30




--------------------------------------------------------------------------------

 




possible after the exercise of any such setoff right, it shall notify Borrower
of its exercise of such setoff right; provided, however, that the failure of
Lender to promptly provide such notice shall not affect the validity of the
exercise of such setoff rights. Nothing in this Agreement shall be deemed a
waiver or prohibition of or restriction on Lender to all rights of banker's
lien, setoff and counterclaim available pursuant to law.




ARTICLE VIII

MISCELLANEOUS




VIII.1

Binding Effect; Waivers; Cumulative Rights and Remedies.




The provisions of this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
personal representatives, legal representatives, successors and assigns;
provided, however, that neither this Agreement nor the proceeds of the Loan may
be assigned by Borrower voluntarily, by operation of law or otherwise, without
the prior written consent of Lender. No delay on the part of Lender in
exercising any right, remedy, power or privilege hereunder, under the Note or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, remedy, power or privilege
hereunder constitute such a waiver or exhaust the same, all of which shall be
continuing. The rights and remedies of Lender specified in this Agreement shall
be in addition to, and not exclusive of, any other rights and remedies which
Lender would otherwise have at law, in equity or by statute, and all such rights
and remedies, together with Lender’s rights and remedies under the other Loan
Documents, are cumulative and may be exercised individually, concurrently,
successively and in any order.




VIII.2

Survival.




All covenants, agreements, representations and warranties made in this Agreement
and the other Loan Documents shall survive the execution of this Agreement, the
making of the Advances by Lender, and the execution of the other Loan Documents,
and shall continue until Lender receives payment in full of the outstanding
principal interest and other charges due Lender hereunder and under the other
Loan Documents, and until there is no obligation to make any Advances hereunder,
except that the indemnification provisions herein and in the other Loan
Documents shall survive such payment and termination of such obligations.




VIII.3

Governing Law; Waiver of Jury Trial; Jurisdiction; Judicial Reference Agreement.




THIS AGREEMENT WAS NEGOTIATED, EXECUTED AND DELIVERED IN THE STATE OF
CALIFORNIA, IN ALL RESPECTS, INCLUDING, WITHOUT LIMITATION, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE. THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS). TO THE
FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY RIGHT TO ASSERT THAT THE LAW OF ANY OTHER





31




--------------------------------------------------------------------------------

 




JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND
THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.




TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION RELATING TO THE LOAN AND/OR THE LOAN
DOCUMENTS. AT THE OPTION OF LENDER, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS MAY BE ENFORCED IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
OF MINNESOTA OR IN EITHER THE STATE COURT SITTING IN ORANGE COUNTY, CALIFORNIA
OR HENNEPIN COUNTY, MINNESOTA; BORROWER CONSENTS TO THE JURISDICTION AND VENUE
OF ANY SUCH COURTS AND WAIVES ANY ARGUMENT THAT JURISDICTION IN SUCH FORUMS IS
NOT PROPER OR CONVENIENT OR THAT VENUE IN SUCH FORUMS IS NOT PROPER OR
CONVENIENT. IN THE EVENT AN ACTION IS COMMENCED IN ANOTHER JURISDICTION OR VENUE
UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM  THE
RELATIONSHIP CREATED BY THIS AGREEMENT, LENDER AT ITS OPTION SHALL BE ENTITLED
TO HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES ABOVE
DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, TO
HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE, BUT ANY APPLICABLE STATUTE OF
LIMITATIONS SHALL CONTINUE TO BE TOLLED FOR A PERIOD OF SIX (6) MONTHS AFTER
SUCH DISMISSAL.




THE TERMS OF THE JUDICIAL REFERENCE AGREEMENT ARE INCORPORATED HEREIN BY
REFERENCE.




VIII.4

Counterparts.






(a)

This Agreement and any amendments, waivers, consents or supplements hereto may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Lender constitute the entire contract among the parties with respect to
the subject matter hereof and supersede all previous agreements and
understandings, oral or written, with respect to the subject matter hereof.
Except as provided in Article III, this Agreement shall become effective when it
shall have been executed by the Lender and when the Lender shall have received a
counterpart hereof executed by the Borrower. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile or in electronic (“pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement. This Agreement and each other Loan Document has been reviewed
by all parties hereto and incorporate the requirements of such parties. Each
party waives the rule of construction that any ambiguities are to be resolved
against the party drafting the same and agrees such rules will not be employed
in the interpretation of this Agreement or any other Loan Document.





32




--------------------------------------------------------------------------------

 






(b)

The words “execution,” “signed,” “signature,” and words of similar import in any
Loan Document shall be deemed to include electronic or digital signatures or the
keeping of records in electronic form, each of which shall be of the same
effect, validity and enforceability as manually executed signatures or a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for under applicable law, including the Electronic Signatures in Global
and National Commerce Act of 2000 (15 USC § 7001 et seq.), the Electronic
Signatures and Records Act of 1999 (NY State Technology Law §§ 301-309), or any
other similar state laws based on the Uniform Electronic Transactions Act.




VIII.5

Notices.




Any notice required or permitted to be given by either party hereto to the other
under the terms of this Agreement, or documents related hereto, shall be in
writing and shall be deemed to have been given on the date the same is deposited
in the United States Mail, registered or certified, return receipt requested,
postage prepaid, or deposited with Federal Express, Airborne, UPS or another
reputable overnight courier, addressed to the party to which the notice is to be
given at the address set forth opposite its name below, or at any other address
specified in a written notice given by such party to the other parties not less
than ten (10) days prior to the effective date of the address change.




VIII.6

No Third Party Reliance.




No third party shall be entitled to rely upon this Agreement or to have any of
the benefits of Lender’s interest hereunder, unless such third party is an
express assignee of all or a portion of Lender’s interest hereunder.




VIII.7

Sale of Loan or Participations.




Lender may at any time sell, assign, transfer, syndicate, grant participations
in or otherwise dispose of any portion of the Loan (each such interest so
disposed of being herein called a “Transferred Interest”) to banks, insurance
companies, other financial institutions or other Persons acceptable to Lender
(hereinafter called “Transferees”), pursuant to such transfer agreements, co-
lender agreements, participation agreements and/or agency agreements into which
Lender and its Transferees may enter and by which, if requested by Lender,
Borrower shall agree in writing to recognize. In addition, Lender may, at any
time and from time to time, in its ordinary course of business and in accordance
with applicable law, (i) assign an undivided interest in the Loan to an
affiliate of Lender or to any successor entity by reason of any merger affecting
Lender; or (ii) pledge or assign the same to any Federal Reserve Bank in
accordance with applicable law. At the written request of Lender, in the event
of any such sale, assignment, transfer or syndication, Borrower shall execute
separate new promissory notes to the assignor and its assignee, in the amounts
of their respective interests in the Loan after said assignment, and shall
deliver the same to the assignor and the assignee, in exchange for the
assignor’s existing promissory note. All such separate new promissory notes
shall be entitled to all the rights and benefits accorded to the Note under the
terms of the Loan Documents. Lender may divulge all information relating to
Borrower or the Project which Lender has to any actual or potential Transferee,
and Borrower shall cooperate with Lender in connection with the transfer.
 Borrower agrees that each Transferee shall





33




--------------------------------------------------------------------------------

 




be entitled to the benefits hereof with respect to its Transferred Interest and
that each Transferee may exercise any and all rights of banker’s lien, setoff
and counterclaim as if such Transferee were a direct lender to Borrower. If
Lender makes any assignment to a Transferee, then such Transferee, to the extent
of such assignment (unless otherwise provided therein), shall become a lender
hereunder and shall have all of the rights and obligations of Lender hereunder,
and Lender shall be released from its duties and obligations under this
Agreement to the extent of such assignment. Borrower hereby acknowledges and
agrees that (a) any assignment or participation of the Loan by Lender is not
subject to Borrower’s consent; (b) there are no restrictions on the type of
assignee, participant or Transferee to whom Lender may transfer its interest;
and (c) Lender’s ability to provide information to prospective Transferees in
advance of a transfer is not subject to Borrower’s consent or other material
restriction. Lender’s election to do any of the items in this Section VIII.8
shall be at no cost to Borrower.




VIII.8

Time of the Essence.




Time is of the essence hereof with respect to the dates, terms and conditions of
this Agreement.




VIII.9

Further Assurances.




Borrower agrees that at any time, and from time to time, after the execution and
delivery of the Loan Documents, it will, upon the reasonable request of Lender,
execute and deliver such further documents, financing statements and other
documents and instruments, pay all fees in connection therewith and do such
further acts and things consistent with the terms and conditions of the Loan
Documents, as Lender may reasonably request, all in order fully to effect the
purposes of the Loan Documents.




VIII.10

USA Patriot Act Notice, Compliance.




The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, Lender
may from time to time request, and Borrower shall provide to Lender, Borrower’s
address, tax identification number and/or such other identification information
as shall be necessary for Lender to comply with federal law. An “account” for
this purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit and/or other financial services product.




VIII.11

Entire Agreement; No Oral Modifications.




This Agreement, the other Loan Documents and the other documents mentioned
herein set forth the entire agreement of the parties with respect to the Loan
and supersede all prior written or oral understandings and agreements with
respect thereto. No modification or waiver of any provision of this Agreement
shall be effective unless set forth in writing and signed by the parties hereto.
This Agreement, the Note and each other Loan Document has been reviewed by the
parties hereto and incorporate the requirements of the parties.  Each party
waives the rule of





34




--------------------------------------------------------------------------------

 




construction that any ambiguities are to be resolved against the party drafting
the same and agrees such rules will not be employed in the interpretation of
this Agreement, the Note or any other Loan Document.




VIII.12

Captions.




The headings or captions of the Articles and Sections set forth herein are for
convenience only, are not a part of this Agreement and are not to be considered
in interpreting this Agreement.




VIII.13

Joint and Several Liability.




If Borrower consists of more than one (1) individual and/or entity, each of said
individuals and/or entities shall be jointly and severally liable for each
covenants, agreement, representation and warranty of Borrower hereunder.




VIII.14

Borrower-Lender Relationship.




The relationship between Borrower and Lender created hereby and by the other
Loan Documents shall be that of a borrower and a lender only, and in no event
shall Lender be deemed to be a partner of, or a joint venturer with, Borrower.




VIII.15

Document Imaging, Electronic Transactions and the UETA.




Without notice to or consent of Borrower, Lender may create electronic images of
this Agreement and the other Loan Documents and destroy paper originals of any
such imaged documents. Provided that such images are maintained by or on behalf
of Lender as part of Lender’s normal business processes, Borrower agrees that
such images have the same legal force and effect as the paper originals, and are
enforceable against Borrower. Furthermore, Borrower agrees that Lender may
convert any Loan Document into a “transferrable record” as such term is defined
under, and to the extent permitted by, the Uniform Electronic Transactions Act
(the “UETA”), with the image of such instrument in Lender’s possession
constituting an “authoritative copy” under the UETA.










[Remainder of Page Intentionally Left Blank]











35




--------------------------------------------------------------------------------

 







[pdex_ex10z1002.gif] [pdex_ex10z1002.gif]














--------------------------------------------------------------------------------

 







[pdex_ex10z1004.gif] [pdex_ex10z1004.gif]

















--------------------------------------------------------------------------------

 







Exhibit A




Legal Description

and

Permitted Encumbrances







Legal Description:




The following real property situated in the County of Orange, State of
California:







PARCEL A:




LOT 38 OF TRACT NO. 8590, IN THE CITY OF TUSTIN, COUNTY OF ORANGE, STATE OF
CALIFORNIA, AS SHOWN ON A MAP RECORDED IN BOOK 346, PAGES 19 THROUGH 24,
INCLUSIVE OF MISCELLANEOUS MAPS, RECORDS OF ORANGE COUNTY, CALIFORNIA.




EXCEPTING THEREFROM THE  LAND, ALL OIL, OIL RIGHTS, MINERALS, MINERAL RIGHTS,
NATURAL GAS RIGHTS AND OTHER HYDROCARBONS BY WHATSOEVER NAME KNOW, GEOTHERMAL
STEAM, AND ALL PRODUCTS DERIVED FORM ANY OF THE FOREGOING, THAT MAY BE WITHIN OR
UNDER THE LAND, TOGETHER WITH THE PERPETUAL RIGHT OF DRILLING, MINING, EXPLORING
AND OPERATING THEREFOR, AND STORING IN AND REMOVING THE SAME FROM SAID LAND OR
ANY OTHER LAND, INCLUDING THE RIGHT TO WHIPSTOCK OR DIRECTIONALLY DRILL AND MINE
FROM LANDS OTHER THAN THE LAND, OIL OR GAS WELLS, TUNNELS AND SHAFTS INTO,
THROUGH OR ACROSS THE SUBSURFACE OF THE LAND, AND TO BOTTOM SUCH WHIPSTOCKED OR
DIRECTIONALLY DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH OR BEYOND THE
EXTERIOR LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP, MAINTAIN, REPAIR,
DEEPEN AND OPERATE ANY SUCH WELLS OR MINES, WITHOUT HOWEVER, THE RIGHT TO DRILL,
MINE, STORE, EXPLORE AND OPERATE THROUGH THE SURFACE OR THE UPPER 500 FEET OF
THE SUBSURFACE OF THE LAND, AS RESERVED BY THE IRVINE COMPANY IN THE DEED
RECORDED FEBRUARY 26,1976 IN BOOK 11656, PAGE 1935 OF OFFICIAL RECORDS.




APN: 432-472-21




PARCEL B:




EASEMENTS FOR VEHICULAR AND PEDESTRIAN INGRESS AND EGRESS, DRIVEWAY AND PARKING
PURPOSES AS DESCRIBED AND SET FORTH IN THAT CERTAIN DECLARATION OF ESTABLISHMENT
OF EASEMENTS RECORDED NOVEMBER 30, 1990 AS INSTRUMENT NO. 90- 632492, AS AMENDED
BY THAT CERTAIN AMENDMENT TO DECLARATION OF ESTABLISHMENT OF EASEMENTS RECORDED
NOVEMBER 12, 1998 AS INSTRUMENT NO. 19980767973, BOTH OF OFFICIAL RECORDS.

APN: 432-472-21










A-1











--------------------------------------------------------------------------------

 







Permitted Encumbrances:






1.

Property taxes, including any personal property taxes and any assessments
collected with taxes, not yet due or payable.




2.

Water rights, claims or title to water, whether or not disclosed by the public
records.



3.

Easement(s) for the purpose(s) shown below and rights incidental thereto as
provided in a document:




Purpose:

Perpetual air or flight easement, also referred to as “avigation rights.”



Recording Date:

March 17, 1964



Recording No:

in Book 6965, Page 721 of Official Records



Affects:

All the air space above said Land.



4.

Covenants, conditions and restrictions but omitting any covenants or
restrictions, if any, including but not limited to those based upon race, color,
religion, sex, gender, gender identity, gender expression, sexual orientation,
marital status, national origin, ancestry, familial status, source of income,
disability, veteran or military status, genetic information, medical condition,
citizenship, primary language, and immigration status, as set forth in
applicable state or federal laws, except to the extent that said covenant or
restriction is permitted by applicable law, as set forth in the document



Recording Date:

April 30, 1974



Recording No:

in Book 11132, Page 514 of Official Records

Said covenants, conditions and restrictions provide that a violation thereof
shall not defeat the lien of the Deed of Trust.




5.

Easement(s) for the purpose(s) shown below and rights incidental thereto as set
forth in a document:



Purpose:

Public utilities



Recording Date:

February 29, 1976



Recording No:

in Book 11656, Page 1935 of Official Records



Affects:

A portion of said land as more particularly described in said document.




6.

Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document:



Granted to:

Southern California Edison Company



Purpose:

Public utilities

Recording Date:

April 13, 1976



Recording No:

in Book 11703, Page 566 of Official Records











--------------------------------------------------------------------------------

 






Affects:

A portion of said land as more particularly described in said document.




7.

Covenants, conditions and restrictions but omitting any covenants or
restrictions, if any, including but not limited to those based upon race, color,
religion, sex, gender, gender identity, gender expression, sexual orientation,
marital status, national origin, ancestry, familial status, source of income,
disability, veteran or military status, genetic information, medical condition,
citizenship, primary language, and immigration status, as set forth in
applicable state or federal laws, except to the extent that said covenant or
restriction is permitted by applicable law, as set forth in the document



Recording Date:

October 29, 1976



Recording No:

in Book 11943, Page 1885 of Official Records



8.

Matters contained in that certain document



Entitled:

Declaration of Establishment of Easements.



Recording Date:

November 30, 1990



Recording No:

as Instrument No. 90-632492 of Official Records




Among other things, said Declaration of Establishment of Easements provides for:
Easements over said land for vehicular and pedestrian ingress and egress,
driveway parking purposes as described therein.




“Amendment to Declaration of Establishment of Easements” subject to all the
terms, provisions and conditions therein contained recorded November 12, 1998 as
Instrument No. 19980767973 of Official Records.




9.

Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document:



Granted to:

Pacific Bell



Purpose:

Underground communication facilities



Recording Date:

March 23, 2000

Recording No:

as Instrument No. 20000149037 of Official Records



Affects:

A portion of said land as more particularly described in said document.



10.

Matters contained in that certain document




Entitled:

Agreement With Conditions of Approval Discretionary Permit Approval



Recording Date:

October 5, 2016



Recording No:

as Instrument No. 2016000486609 of Official Records














--------------------------------------------------------------------------------

 




Exhibit B







Buildings and Improvements










A commercial office building with approximately 25,230 square feet of rentable
space with parking situated on the Land.



































































B-1











--------------------------------------------------------------------------------

 







Exhibit C




AUTHORIZED PERSONS







Richard L. Van Kirk

Alisha Charlton

















--------------------------------------------------------------------------------

 




SCHEDULE OF PERMITS









